United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-30582
                       Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHARLES JOHNSON,

                                    Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CR-289-1-A
                        - - - - - - - - - -

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Charles

Johnson has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Johnson was advised of the motion and served with a copy of

counsel’s brief, but has not filed a response to the motion.

Our independent review of the brief and the record discloses no

nonfrivolous issue for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-30582
                               -2-

responsibilities in this case, and the appeal is DISMISSED.   See

5TH CIR. R. 42.2.